     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 1 of 8 PageID #:239




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SUNDERLAND ASSOCIATION FOOTBALL CLUB
LIMITED,
                                                    CASE NO.: 1:20-CV-06880
         PLAINTIFF,

V.
                                                    JUDGE RONALD A. GUZMAN
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                    MAGISTRATE JUDGE YOUNG B. KIM
         DEFENDANTS.


                                FINAL JUDGMENT ORDER

         This action, having been commenced by Sunderland Association Football Club Limited

(“Sunderland” or “Plaintiff”) against the Defendants identified in the attached Schedule A to the

Complaint, and using the online marketplace accounts (also referred to as the “Defendant Internet

Stores” or “Seller Aliases”), and Sunderland, having moved for entry of Default and Default

Judgment against the Defendants identified in Schedule A to the Complaint, attached hereto

(collectively, the “Defaulting Defendants”);

         This Court, having entered upon a showing by Sunderland, a Temporary Restraining Order

and Preliminary Injunction against Defaulting Defendants, which included an asset restraining

order;

         Sunderland, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,


                                                1
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 2 of 8 PageID #:240




        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, since the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. In the context of similar cases, “. . . a plaintiff

must show that each defendant is actually operating an interactive website that is accessible in

Illinois and that each defendant has aimed such site at Illinois by standing ready, willing and able

to ship its counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated

Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In the present case,

Plaintiff has presented screenshot evidence that each Defaulting Defendant Internet Store is

reaching out to do business with Illinois residents, by operating one or more commercial,

interactive Internet Stores, through which Illinois residents can and do purchase products using

counterfeit versions of Plaintiff’s Trademarks (the “Counterfeit/Infringing Products”). See Docket

No. 8, which includes screenshot evidence, confirming that each Defaulting Defendant Internet

Store does stand ready, willing, and able to ship the counterfeit goods to customers in Illinois, and

the goods of which bear infringing and/or counterfeit versions of the Sunderland AFC Trademarks,

U.S. Trademark Registration Nos. 5,922,669; 5,970,790; and 5,993,940.

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS

§ 510, et seq.).




                                                  2
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 3 of 8 PageID #:241




       IT IS HEREBY ORDERED that Sunderland Association Football Club Limited’s Motion

for Entry of Default and Default Judgment is GRANTED in its entirety, that Defaulting Defendants

are deemed in default, and that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.     Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert with

       them be permanently enjoined and restrained from:

       a. using the Sunderland AFC Trademarks, or any reproductions, counterfeit copies, or

           colorable imitations thereof, in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Sunderland Product or not authorized by Sunderland to be sold in connection with the

           Sunderland AFC Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Sunderland Product or any other product produced by Sunderland, that is not

           Sunderland’s or not produced under the authorization, control or supervision of

           Sunderland and approved by Sunderland, for sale under the SAFC Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control, or supervision of

           Sunderland, or are sponsored by, approved by, or otherwise connected with

           Sunderland;

       d. further infringing the Sunderland AFC Trademarks and damaging Sunderland’s

           goodwill;

       e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

                                                3
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 4 of 8 PageID #:242




          not manufactured by or for Sunderland, nor authorized by Sunderland to be sold or

          offered for sale, and which bear any of the Sunderland AFC Trademarks, or any

          reproductions, counterfeit copies or colorable imitations thereof, and;

       f. operating and/or hosting websites that are involved with the distribution, marketing,

          advertising, offering for sale, or sale of any product bearing the Sunderland AFC

          Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof,

          that is not a genuine Sunderland Product, or not authorized by Sunderland to be sold in

          connection with the Sunderland AFC Trademarks.

2.     Those in privity with Defaulting Defendants, and with actual notice of this Order, including

       any online marketplaces such as ContextLogic, Inc. (“Wish”), eBay, Inc. (“eBay”),

       Amazon Payments, Inc. (“Amazon”), Etsy Inc. (“Etsy”), Alipay US, Inc. (“Alipay”), iOffer

       and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities

       (collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter,

       Internet search engines such as Google, Bing and Yahoo, shall within three (3) business

       days of receipt of this Order:

       a. disable and cease providing services for any accounts through which Defaulting

          Defendants engage in the sale of counterfeit and infringing goods using the Sunderland

          AFC Trademarks, including any accounts associated with the Defaulting Defendants

          listed on Schedule A, attached hereto;

       b. disable and cease displaying any advertisements used by or associated with Defaulting

          Defendants in connection with the sale of counterfeit and infringing goods using the

          Sunderland AFC Trademarks; and




                                                4
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 5 of 8 PageID #:243




       c. take all steps necessary to prevent links to the Seller Aliases identified on Schedule A

          from displaying in search results, including, but not limited to, removing links to the

          Seller Aliases from any search index.

3.     Pursuant to 15 U.S.C. § 1117(c)(2), Sunderland is awarded statutory damages from each

       of the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000)

       for willful use of counterfeit Sunderland AFC Trademarks on products sold through at least

       the Defendant Internet Stores.

4.     PayPal, Wish, eBay, Amazon, Etsy, Alipay, and any other online marketplace or payment

       processor in privity with Defendants, shall, within five (5) business days of receipt of this

       Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

       Defaulting Defendants’ online marketplace accounts, or Defaulting Defendants’ websites,

       identified on Schedule A from transferring or disposing of any money or other of

       Defaulting Defendants’ assets.

5.     All monies currently restrained in Defaulting Defendants’ financial accounts, including

       monies held by eBay, PayPal, Wish, Amazon, Etsy, Alipay, and any other payment

       processor, are hereby released to Sunderland as partial payment of the above-identified

       damages, and eBay, PayPal, Wish, Amazon, Etsy, and Alipay are ordered to release to

       Sunderland the amounts from Defaulting Defendants’ eBay, PayPal, Wish, Amazon, Etsy,

       and Alipay accounts within ten (10) business days of receipt of this Order.

6.     Until Sunderland has recovered full payment of monies owed to it by any Defaulting

       Defendant, Sunderland shall have the ongoing authority to serve this Order on eBay,

       PayPal, Wish, Amazon, Etsy, Alipay, and any other payment processor, in the event that

       any new accounts controlled or operated by Defaulting Defendants are identified. Upon



                                                5
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 6 of 8 PageID #:244




       receipt of this Order, eBay, PayPal, Wish, Amazon, Etsy, and Alipay shall within ten (10)

       business days:

       a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

            Defendants’ online marketplace accounts or Defaulting Defendants’ websites;

       b. Restrain and enjoin such accounts or funds that are based internationally, from

            transferring or disposing of any money or other assets of Defaulting Defendants; and,

       c. Release all monies restrained in Defaulting Defendants’ accounts to Sunderland, as

            partial payment of the above-identified damages; and,

       d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

            administrators for the Seller Aliases shall disable and/or cease facilitating access to the

            Seller Aliases, including any other online marketplace accounts or seller alias names

            identified and/or being used and/or controlled by Defaulting Defendants to engage in

            the business of marketing, offering to sell, and/or selling goods bearing and/or using

            counterfeits and infringements of Plaintiff’s Sunderland AFC Trademarks.

7.     Until Sunderland has recovered full payment of monies owed to it by any Defaulting

       Defendant, Sunderland shall have the ongoing authority to serve this Order on any banks,

       savings and loan associations, or other financial institutions (collectively, the “Financial

       Service Providers”) in the event that any new financial accounts controlled or operated by

       Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

       Providers shall within ten (10) business days:

       a.   Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

            online marketplace accounts, or Defaulting Defendants’ websites;

       b.   Restrain and enjoin such accounts from receiving, transferring, or disposing of any

            money or other assets of Defaulting Defendants;

                                                  6
     Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 7 of 8 PageID #:245




       c.   Release all monies restrained in Defaulting Defendants’ financial accounts to

            Sunderland, as partial payment of the above-identified damages; and,

       d.   Upon Plaintiff’s request, the Internet marketplace website operators and/or

            administrators for the Seller Aliases shall disable and/or cease facilitating access to

            the Seller Aliases, including any other online marketplace accounts or seller aliases

            identified and/or being used and/or controlled by Defendants to engage in the business

            of marketing, offering to sell, and/or selling goods bearing and/or using counterfeits

            and infringements of Plaintiff’s Sunderland AFC Trademarks.

8.     In the event that Sunderland identifies any additional online marketplace accounts, domain

       names, third-party payment processors, and/or financial accounts owned by Defaulting

       Defendants, Sunderland may send notice of any supplemental proceeding to Defaulting

       Defendants by e-mail at the e-mail addresses originally identified and served, and any e-

       mail addresses provided for Defaulting Defendants by third parties.

9.     The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

       Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: January 28, 2021



                                       _____________________________________________
                                       United States District Court Judge Ronald A. Guzman




                                                    7
           Case: 1:20-cv-06880 Document #: 30 Filed: 01/28/21 Page 8 of 8 PageID #:246




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

      SUNDERLAND ASSOCIATION FOOTBALL CLUB
      LIMITED,
                                                      CASE NO.: 1:20-CV-06880
             PLAINTIFF,

      V.
                                                      JUDGE RONALD A. GUZMAN
      THE PARTNERSHIPS AND UNINCORPORATED
      ASSOCIATIONS IDENTIFED ON SCHEDULE A,
                                                      MAGISTRATE JUDGE YOUNG B. KIM
             DEFENDANTS.


                                      AMENDED SCHEDULE A
NO.          DEFENDANT / SELLER ALIAS                           MARKETPLACE URL
 1                 huangjin fashion           https://www.wish.com/merchant/540fd5a97a9eb4242529e94a
 2                 1155 HAT Store                      https://www.aliexpress.com/store/4566049
 3                   AB01 Store                        https://www.aliexpress.com/store/5600151
 4                  xiao guo Store                   https://www.aliexpress.com/store/5249306.html
 5                  xiao hai Store                     https://www.aliexpress.com/store/5069363
 6                 dazha yoo Store                     https://www.aliexpress.com/store/4410007
 7                 gao shang store                   https://www.aliexpress.com/af/sunderland.html
 8                Shop5870764 Store                    https://www.aliexpress.com/store/5870764
 9                  GTT13 Store                        https://www.aliexpress.com/store/5870327
10                 CAIJIAN Store                       https://www.aliexpress.com/store/5781449
11                  SDD03 Store                        https://www.aliexpress.com/store/5587184
12                  GGM04 Store                      https://www.aliexpress.com/store/5592240.html
13                Shop3902018 Store                    https://www.aliexpress.com/store/3902018
14                Shop5476059 Store                    https://www.aliexpress.com/store/5476059
15                Shop5631267 Store                    https://www.aliexpress.com/store/5631267
16                Shop5635103 Store                    https://www.aliexpress.com/store/5635103
17                Shop5704029 Store                    https://www.aliexpress.com/store/5704029
18                TERRACEGEAR                                https://www.terracegear.com/


                                                 8
